DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 02/26/2021. Presently, claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With regard to claim 1, there is no antecedent basis for “the user input” in the second line of the limitation that begins with “a rider.” It have been interpreted to be “the rider input,” (it is noted here that claim 3 also uses “the user input” should Applicant amend claim 1 to eliminate “the user” input claim 3 will need to be amended as well). In the same limitation there is no antecedent basis for “the waterslide attraction” as Applicant has amended the preamble to be “A waterslide attraction system” thus changing “attraction” from a noun to an adjective. Thus, there is no antecedent basis for the noun “waterslide attraction.” In the last limitation it states, “a pre-rider input for receiving an input from the rider,” (emphasis added). It is unclear how this even works, is it a pre-rider or a rider? Is the person riding the ride or “in a queue line”? The claim limitation makes no sense as written. It has been interpreted as receiving an input from a person in line for the attraction.
With regard to claims 8 and 17 there is already “a second ride characteristic” in the independent claim thus it is unclear if this is a separate characteristic or the same one or how it would interact with the requirements of claim 1.
With regard to claims 9, 13, and 17, there is no antecedent basis for “the waterslide ride attraction.”
With regard to claims 7-18, “The waterslide ride attraction system of claim 1,” this does not match the preamble of claim 1 and thus is unclear.
While Applicant is entitled to being their own lexicographer, terms should remain consistent throughout the claims to make clear what Applicant actually intends to claim.
All dependent claims are rejected as depending from a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,358,473 to Frolov in view of US Patent Application Publication No. 2010/0173717 to Yule.
	With regard to claim 1, Frolov discloses a waterslide attraction comprising: a flume with a flow of water thereon to define a rider surface (fig. 2; col. 7, lines 46-50); at least one storyline element visible to a rider on the ride surface (col. 5, lines 34-48; col 11, lines 54-60); a rider input for changing the at least one storyline element based on the rider input (col. 12, lines 16-23), wherein the user input changes a ride characteristic of the waterslide attraction (col. 12, line 40 – col. 13, line 2).
	With regard to the flow rate of water, Frolov does not explicitly state those words. However, Frolov does disclose that the movement of the riders in the system can be changed/started/stopped based upon the user’s input (col. 9, lines 51-57), furthermore, Frolov teaches that the ride may a “water channel with still or flowing waters…Ride vehicle 115 may be moved along the water channel either by the action of flowing waters or by the action of drivers, motors…” (col. 7, lines 46-57). Thus it would have been obvious to change/start/stop the vehicle (col. 9, lines 51-57) by Frolov such that a system where the vehicle is a boat that travels along flowing waters can have different changes made to the vehicle based upon the user input (Frolov at col. 9, lines 51-57; col. 11, lines 32-38).
	Frolov does not appear to explicitly disclose a pre-rider input. However, Yule teaches a pre-rider input for receiving an input form the rider in a queue line before entering the water slide attraction, wherein the pre-rider input is used to change a second ride characteristic of the waterslide attraction (Fig. 29; Fig. 32; 0105-0106 wherein one of ordinary skill in the art would understand that there will have to be accommodations made for having a queue to board the attraction and to have the queue wind in such a manner that it has at least one spray gun 1140 on its path would keep people waiting entertained while they wait. See also the annotated Fig. 29 wherein it is shown of having a water gun area at the top 1140, and a loading area at the bottom 1200; having the queue (the arrows) follow the attraction around so that users pass by the water gun as they wait to enter the boarding area; whether that be explicitly set up by the park or how queues naturally form as people are waiting).

    PNG
    media_image1.png
    665
    892
    media_image1.png
    Greyscale

	With regard to claim 2, Frolov discloses that the at least one storyline element is a video story displayed to the rider on sequential displays positioned along the rider surface (fig. 2; fig. 3; col. 12, line 40 – col. 13, line 2).
	With regard to claim 3, Frolov discloses that the user input changes the video story on subsequent displays to provide stimuli presented as part of a storyline using controls incorporated into a ride vehicle (col. 8, lines 13-25; col. 12, line 40 – col. 13, line 2).
	With regard to claim 6, as best understood Frolov discloses that the ride characteristic is a direction of a ride vehicle within the flume (col. 12, line 40 – col. 13, line 2).
	With regard to claim 8, Frolov does not appear to explicitly disclose a spectator (as opposed to the rider) interaction. However, Yule teaches a spectator input for changing a second ride characteristic of the waterslide attraction (fig. 29; 0105; wherein spectators can spray water on the riders; wherein even if this second input is meant to be a separate input from the riders in the queue, as can be seen there are two separate spray guns in fig. 29).
	With regard to claim 9, Frolov discloses that the waterslide ride attraction is configured to slow the rider on the ride surface when the rider is proximate to one of the at least one story line element (fig. 1; col. 11, 20-31; wherein the ride can change a rider speed as noted in line 24 and it would be obvious to control the speed such that the rider is slowed down in the buildings as shown in fig. 1 so that the riders are more engaged in the actual game within the system thus making for a more entertaining ride).
	With regard to claim 10, Frolov discloses that the at least one storyline element is configured to change based on a time of day (col. 6, lines 51-58).
	With regard to claim 15, Frolov discloses that the ride characteristic of the waterslide attraction includes activating a water feature characteristic (col. 7, lines 46-50; col. 9, lines 20-35, 51-57; col. 10, lines 16-25).
claim 16, Frolov discloses that the water feature characteristic is a waver (col. 7, lines 46-50; col. 9, lines 51-57; wherein it is discussed that the ride vehicle could be a boat on flowing waters that cause the boat to move and further that a vehicle can be stopped and started, thus any time flowing waters are stopped or started there will by the nature of physics be a wave formed of some sort. Additionally, anytime a flowing water interacts with a vehicle on the flowing water there will be a wave formed.).
	With regard to claim 17, Yule teaches a spectator input that is configured to receive an input from a spectator that is not on the waterslide ride attraction and the spectator input changes a second ride characteristic of the waterslide attraction (fig. 29; 0105; as explained in claim 8 above).
	With regard to claim 18, Frolov discloses that the ride input activates a water feature (col. 9, lines 51-57; col. 7, lines 46-57; as explained in claim 1 above).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yule with the disclosure of Frolov in order to involve others in the park in the attraction and not only the riders thus giving additional users entertainment (See Yule at 0106).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Yule as applied to claim 1 above and further in view of Toy Story Mania, as evidenced by Toy Story Mania! Hollywood Studios, Walt Disney world (HD) by UndercoverTourist.com available at https://www.youtube.com/watch?v=KNRt3rnN7QQ, hereinafter “Toy Story Mania.”
	With regard to claim 7, Frolov discloses that the ride can be a competition (col. 6, lines 23-25). However, Frolov does not appear to explicitly disclose a score board. However, Toy Story Mania teaches including a scoreboard displayed to riders at the end of the attraction (Time stamp 7:00-7:25). It would have been obvious to one ordinary skill in the art at the time the invention was filed to combine the teachings of Toy Story Mania with the disclosure of Frolov such at riders of the See Frolov at col. 6, lines 23-25).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Yule as applied to claim 1 above and further in view of US Patent Application Publication No. 2016/0136529 to Weston.
	With regard to claim 11, Frolov does not appear to explicitly disclose ages of riders. However, Weston teaches the at least one storyline element is configured to change based on an anticipated age of the rider (0179).
	With regard to claim 12, Frolov does not appear to explicitly disclose that the input is worn by the rider. However, Weston teaches that the rider input is in the form of an element worn by the rider (0096).
	With regard to claim 13, Weston teaches that the rider input is in the form of an element associated with the rider and detected by the waterslide attraction (0096; 0179).
	With regard to claim 14, Weston teaches that the element associated with the rider is configured to identify a characteristic of the rider (0179).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the teachings of Weston with the disclosure of Frolov such that information about the rider can be known by the rider having the input associated with them and then by so doing being able to customize at least some of the interaction depending on the rider thus making the ride more entertaining to various groups as it pertains more to them.
Response to Arguments
Applicant argues, “that the propriety of the assert combination is still lacking as previously articulated in response to the last office action,” (Arguments page 5). The Examiner notes that the 
Applicant’s only argument with the newly amended subject matter is that the references do not show all the claim limitations. As explained above, one of ordinary skill in the art would understand that such limitations as still covered by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jay Trent Liddle/Primary Examiner, Art Unit 3715